Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-24, it is unclear if the step recited in both independent claims of “generating, using at least one processor, a first thermal support region for the object” is referring to a virtual construct, or a physical transformation of material. Additionally, if read to refer to a virtual construct, the quoted portion of the claims would be potentially subject to rejection under 35 U.S.C. 101 for claiming no physical transformation, and thus the Examiner presumes that the quoted claim language requires a physical transformation. 
Furthermore, per the definition in [0025] of the instant PGPUB, the Examiner understands “thermal support region” to mean a “region around a part that is sufficient to heat the material and cause it to partially sinter, but not enough to fully consolidate the material” – and while the Examiner 
Claim 20 in particular is unclear because a claim directed toward a computer readable medium seems incapable of comprising the method step of “executing the instructions” so it is unclear what, if anything, Applicant is trying to further limit with this claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 11, 13-14, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMuth et al. (US 2017/0232557 A1, hereinafter DeMuth).
Regarding Claims 1-2, 8, 11, 13-14, 20, and 23, DeMuth teaches in Figure 6 and [0090]-[0091] a medium and computer-implemented method of generating one or more thermal supports for an object, the object to be fabricated by an additive fabrication device through directed application of energy onto a powdered material, the method comprising:
Generating, using at least once processor, a first thermal support region 602b for the object, at least part of the first thermal support region being positioned immediately adjacent to the object 602a to form a shell therearound; and
Generating, using the at least one processor, instructions that, when executed by the additive fabrication device, cause the additive fabrication device to operate an energy source to:
Fabricated the object by directing energy from the energy source to a powdered material to consolidate a first three-dimensional region according to the object; and
Direct energy from the energy source to the powdered material to heat, but not consolidate, a second three-dimensional region according to the first thermal support region
and executing those instructions to form the object and heat the first thermal support region

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7, 9-10, 12, 15-19, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over DeMuth as applied to Claims 1 and 13 above.
Regarding Claims 3-7, 9-10, 12, 15-19, 21-22, and 24, DeMuth teaches the method and medium as applied above including using differing energy amounts and designating desired general temperature conditions of the bed per [0090-0091], and thus while silent on specific measurement details, it would have been obvious for a person having ordinary skill in the art prior to the invention’s filing to adjust the physical dimensions produced by the method, as well as the radiation amounts and controls to the claimed amounts, since values would have to be chosen, and finding workable ranges has been held to require only ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743